In an action to recover damages for personal injuries sustained by plaintiff as a result of stepping into wet caustic soda on defendant’s premises when plaintiff came there to remove empty metal drums which had at one time contained dry caustic soda, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered May 12, 1959, dismissing the complaint at the close of plaintiff’s case. Judgment affirmed, with costs. There is no proof that defendant created the dangerous condition or that it had actual or constructive notice of such condition. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.